            Case 1:19-cv-05641-VSB Document 45 Filed 03/30/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
RECOVERY EFFORT INC.,                 :
                                      :
                          Plaintiff,  :
                                      :                     19 Civ. 5641 (VSB) (KHP)
              - against -             :
                                      :
ZEICHNER ELLMAN & KRAUSE LLP,         :
WACHTEL MISSRY LLP, YOAV M.           :                     DECLARATION
GRIVER, and WILLIAM B. WACHTEL,       :                     OF MICHAEL T. SULLIVAN
                                      :
                          Defendants. :
---------------------------------x

       MICHAEL T. SULLIVAN, pursuant to 28 U.S.C. § 1746, declares as follows:

       1.       I am a partner with the firm of Sullivan & Worcester LLP, counsel to defendants

Zeichner Ellman & Krause LLP and Yoav M. Griver (together, the “ZEK Defendants”). I

submit this Declaration in support of the ZEK Defendants’ Motion to Dismiss the First Amended

Complaint.

       2.       A true and correct copy of the First Amended Complaint in this action, dated

February 20, 2020, is attached hereto as Exhibit A.

       3.       A true and correct copy of the decision and order in the 2010 Action, Genger v.

Genger, 2013 NY Slip Op 50091(U), 38 Misc. 3d 1213(A), 966 N.Y.S.2d 346, 2013 WL 221485

(Sup. Ct. NY County, January 3, 2013), is attached hereto as Exhibit B.

       4.       A true and correct copy of the Summons and Verified Complaint, dated July 9,

2009, filed in the matter of Genger v. Genger, Index No. 109749/2009 (Sup. Ct. NY County)

(the “2009 Action”) (NYSCEF No. 2), is attached hereto as Exhibit C.

       5.       A true and correct copy of the Affirmation in Support of Motion to Dismiss, filed

on September 16, 2009 in the 2009 Action (NYSCEF No. 13), is attached hereto as Exhibit D.
             Case 1:19-cv-05641-VSB Document 45 Filed 03/30/20 Page 2 of 4



       6.        A true and correct copy of the Summons and Verified Complaint, dated July 25,

2010, in the matter of Genger v. Genger, Index No. 651089/2010 (Sup. Ct. NY County) (the

“2010 Action”) (NYSCEF No. 1), is attached hereto as Exhibit E.

       7.        A true and correct copy of the Third Amended and Supplemental Complaint,

dated September 20, 2011, in the 2010 Action (NYSCEF No. 112), is attached hereto as Exhibit

F.

       8.        A true and correct copy of the Verified Complaint, dated October 4, 2011, filed

by Dalia Genger, as Trustee of the Orly Genger 1993 Trust, in the Court of Chancery of the State

of Delaware (Case No. 6906-CS), is attached hereto as Exhibit G.

       9.        A true and correct copy of Plaintiff Orly Genger’s Memorandum of Law in

Support of Her Motion to Enjoin Defendant Dalia Genger from Prosecuting Duplicative

Litigation in Delaware Chancery Court, dated October 25, 2011, and filed in the 2010 Action

(NYSCEF No. 149), is attached hereto as Exhibit H.

       10.       A true and correct copy of the Order to Show Cause and Temporary Restraining

Order, entered in the 2010 Action on October 26, 2010 (NYSCEF No. 150), is attached hereto as

Exhibit I.

       11.       A true and correct copy of the Affirmation in Response to Motion for Preliminary

Injunction Against Trump Group, dated November 8, 2011, and filed in the 2010 Action

(NYSCEF No. 161) is attached hereto as Exhibit J.

       12.       A true and correct copy of the Order to Show Cause and Temporary Restraining

Order, entered in the 2010 Action on November 9, 2011 (NYSCEF No. 165), is attached hereto

as Exhibit K.




                                                 1
         Case 1:19-cv-05641-VSB Document 45 Filed 03/30/20 Page 3 of 4



       13.    A true and correct copy of the Order, entered on April 9, 2012 in the 2010 Action

(NYSCEF No. 231), is attached hereto as Exhibit L.

       14.    A true and correct copy of the Settlement Agreement and Release, entered into as

of June 16, 2013, by and between Arie Genger and Orly Genger (in her individual capacity and

in her capacity as beneficiary of the Orly Genger 1993 Trust) and the Trump Group, is attached

hereto as Exhibit M.

       15.    A true and correct copy of the Second Amended Stipulation of Discontinuance

with Prejudice, entered in the 2010 Action on July 1, 2013 (NYSCEF No. 487), is attached

hereto as Exhibit N.

       16.    A true and correct copy of the Decision and Order, entered on March 20, 2014 in

the 2010 Action (NYSCEF No. 925), is attached hereto as Exhibit O.

       17.    A true and correct copy of the Affidavit of Dalia Genger, Trustee, dated June 26,

2013, and filed in the 2010 Action (NYSCEF No. 727), is attached hereto as Exhibit P.

       18.    A true and correct copy of the Decision and Order, entered on February 19, 2019

in the 2010 Action (NYSCEF No. 1520), is attached hereto as Exhibit Q.

       19.    A true and correct copy of the Memorandum of Law in Support of Trustee Dalia

Genger’s Motion to Substitute for Plaintiff Orly Genger on Her Derivative Claims Against the

Trump Group and for an Order Directing Settlement Proceeds to be Paid into Court, dated

August 11, 2014, and filed in the 2010 Action (NYSCEF No. 1108), is attached hereto as Exhibit

R.

       20.    A true and correct copy of Dalia Genger’s February 20, 2015 Reply

Memorandum of Law (NYSCEF No. 1241), is attached hereto as Exhibit S.




                                               2
         Case 1:19-cv-05641-VSB Document 45 Filed 03/30/20 Page 4 of 4



       21.    A true and correct copy of the transcript of oral argument on March 25, 2015 in

the 2010 Action (NYSCEF No. 1275), is attached hereto as Exhibit T.

       22.    A true and correct copy of Dalia Genger’s Notice of Appeal, dated March 22,

2019 (NYSCEF No. 1529), is attached hereto as Exhibit U.

       I declare under the penalty of perjury that the foregoing is true and correct.

Date: New York, New York
      March 30, 2020
                                                     /s/Michael T. Sullivan
                                                     Michael T. Sullivan




                                                 3
